United States Court of Appeals
                     For the First Circuit


No. 16-1725

                      VALENTINE UNDERWOOD,

                      Plaintiff, Appellee,

                               v.

    PATRICK BARRETT; ANTHONY CATALANO; JEFFREY CLEMENT; BRIAN
DEVLIN; MICHAEL MCDONALD; ANTHONY FALCIANO; LEO MARCHAND; STUART
                   MCCULLOCH; WILLIAM SHUGRUE,

                     Defendants, Appellants,

    DOUGLAS BOWER; CORRECTIONAL OFFICER SWEETS, f/k/a John Doe
  (Sweets); DONALD DENOMME; JEFFREY FISHER; MICHAEL GRANT; JACK
   HAUGHEY; JASON LANPHER; ABBY NELLIGAN; JAMES NELSON; DINARTE
         REGO; JAMES J. SABA; SEAN SMITH; LUIS S. SPENCER,

                           Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. William G. Young, U.S. District Judge]


                             Before

                Torruella, Thompson, and Kayatta,
                         Circuit Judges.


     Nancy Ankers White, Special Assistant Attorney General, and
Charles W. Anderson Jr., Sentencing Counsel, Department of
Correction, on brief for appellants.
     Valentine Underwood on brief pro se.
May 17, 2019
            Per curiam.       When plaintiff refused to exit a prison

recreation cage to be brought to a new cell, prison officials used

oleoresin capsicum ("pepper spray"), physical force, and handcuffs

to secure his compliance with the officials' orders.                     Plaintiff

subsequently brought this lawsuit under 42 U.S.C. § 1983, alleging

the use of excessive force in violation of the Eighth Amendment to

the U.S. Constitution.

            The    prison    officials      eventually    moved    for    summary

judgment, contending that, at the very least, they were entitled

to qualified immunity.        See Gray v. Cummings, 917 F.3d 1, 10 (1st

Cir. 2019) ("[G]overnment official[s] may invoke the defense of

qualified immunity when [their] actions, though causing injury,

did 'not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.'") (quoting

Conlogue v. Hamilton, 906 F.3d 150, 154 (1st Cir. 2018)).                     After

the   district    court     denied   the    motion,   the   prison      officials

appealed.

            The    record    contains      two   versions   of    the    relevant

interaction      between    plaintiff      and   prison   officials      as    they

attempted to move him from the recreation cage.                  One version is

the plaintiff's description of what happened.               The other version

is a videotape of the interaction taken by prison officials.                    No

one disputes the authenticity of the video evidence.               Nor is there


                                     - 3 -
any claim that it was doctored in any way.                 The two versions

conflict in several apparently crucial respects.              Under plainly

controlling law, the district court's job was to decide whether

the   video    evidence    "blatantly     contradicted"    the   plaintiff's

version of events, in which case the court's next job was to

determine if, viewing the facts in the light depicted by the video

evidence, the prison official violated plaintiff's constitutional

rights.   See Scott v. Harris, 550 U.S. 372, 377 (2007) (quoting

Saucier v. Katz, 533 U.S. 194, 201 (2001)); id. at 380-81 ("When

opposing parties tell two different stories, one of which is

blatantly contradicted by the record, so that no reasonable jury

could believe it, a court should not adopt that version of the

facts for purposes of ruling on a motion for summary judgment.").

              The district court conceded that the video evidence was

"compelling," but opted to reject the teaching of Scott, explaining

that it preferred the contrary view expressed in both Justice

Stevens's Scott dissent, see id. at 395 (Stevens, J., dissenting)

(opining that the Court improperly "usurped the jury's factfinding

function"),     and   in   what   the   district   court   described   as   an

"academic consensus" favoring the dissent.

              In so proceeding, the district court failed to fulfill

its obligation to follow the law as set forth in controlling

precedent.     Id. at 380 (majority opinion); Agostini v. Felton, 521


                                    - 4 -
U.S. 203, 238 (1997) (noting that the district courts are bound by

Supreme Court decisions "unless and until this Court reinterpreted

the binding precedent").    Because the denial of the qualified

immunity defense was predicated on this error of law, it is

appealable.   See Ashcroft v. Iqbal, 556 U.S. 662, 672 (2009)

(holding that an order denying a dispositive motion that "turned

on an issue of law and rejected the defense of qualified immunity"

was a final decision for purposes of 28 U.S.C. § 1291).         We

therefore vacate the district court's denial of the motion for

summary judgment, and remand the case to another district court

judge for further proceedings consistent with the law.   See United

States v. Hernández-Rodríguez, 443 F.3d 138, 148 (1st Cir. 2006)

(remanding for proceedings before a different district court judge

in order to allay "the possible appearance of injustice").




                              - 5 -